DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 7/18/2022. Currently, claims 1-13 are pending and claims 4 and 10-13 are withdrawn.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) or, in the alternative, under 35 U.S.C. 103 as obvious over Riondet (US Publication No.: 2014/0196876).
With respect to claim 1, Fritsche discloses a collector plate for a heat exchanger (Fig. 2, plate 160 for heat exchanger 100), the collector plate comprising: first and second longitudinal ends (Fig. 2, top and bottom of the plate 160); a plurality of orifices, disposed between the first and second longitudinal ends, for receiving a plurality of heat exchange tubes of the heat exchanger (Fig. 2, orifices for receiving tubes 120), the orifices including a first end orifice disposed at the first longitudinal end and a second end orifice disposed at the second longitudinal end (Fig. 2, orifices extend through the top and bottom of the plate); a peripheral groove having a bottom (Fig. 2, groove for 180); at least one upper step protruding with respect to the bottom of the peripheral groove over a predefined height (Fig. 2, upper step at top of 205): an intermediate portion disposed between the upper step and the peripheral groove, wherein the intermediate portion includes the first end orifice, at the first longitudinal end of the collector plate (Fig. 2, middle tube of 120 has the intermediate portion that extends through both the top and bottom orifice), and wherein the intermediate portion includes the first end orifice, at the first longitudinal end of the collector plate (Fig. 2, hole for 120 is at both top and bottom of the plate) and wherein the peripheral groove has an inner wall disposed between the bottom and the first end orifice (Fig. 2, side wall of groove where 180 is located is between both ends of the top and bottom of the orifice for 120), the inner wall including at least one section connecting the intermediate portion to the bottom of the groove and extending over a height (Fig. 2, inner wall of groove at 180 connects to 160 and has a height) which is not zero and which is less than the predefined height of the upper step (Fig. 2, height at top of inner wall of the groove is smaller than height of the upper step as shown by 205).
 If it can be shown that Fritsche does not disclose a groove with an inner wall that is not zero and which is less than a predefined height of an upper step then Riondet teaches a groove for a seal (Fig. 7, 129) that is below a connecting orifice height for a tube (Para 0036 and Fig. 7, groove 129 is below orifice height for tubes 105 that is connected to 129). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the header plate of Fritsche to be curved and having the groove lower and an orifice for the tubes as taught by Riondet to lower the distance between the plate and the adjacent tubes on the outside of the header which reduces the amount of space occupied in the header tank (Para 0036, 0070-0071).
With respect to claim 2, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the  plurality of orifices are formed in the upper step and the intermediate portion (Fig. 2, orifices in 160 for tubes 120).
With respect to claim 3, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the inner wall of the groove has, viewed in cross-section, a linear profile over a continuous height which is not zero and is less than the predefined height of the upper step (Fig. 2, inner wall of groove for 180 has height that is connected to 120 and is less than upper step as shown by 205).
With respect to claim 6, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the upper step extends in a plane substantially parallel to the plane in which the bottom of the groove extends (Fig. 2, bottom of groove and upper step extend in a plane that is substantially parallel).
With respect to claim 7, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein at the at least one longitudinal end of the collector plate, the intermediate portion and the inner wall of the groove extend in different and concurrent directions (Fig. 2, all three are at different positions and extend in concurrent directions).

Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet (US Publication No.: 2014/0196876) and further in view of Riondet Christian (WO 2016/188882 hereinafter “Christian”. See US Publication 2018/0283806 for translation and references herein).
With respect to claim 5, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the height of the said at least one section of the inner wall of the said groove is between one quarter and three quarters of the height of the upper step, in accordance with the following relation: Ht x H2< =H i, where Hi corresponds to a height of the upper step and H2 corresponds to the predefined height of the said at least one section of the inner wall (Fig. 2, the height of the upper part is two times the height of the inner wall and is therefore ½ of the height of the upper step).
If it can be shown that the height of the inner wall is not ½ of the upper step the following rejection shall be applied.
Christian teaches a height of a section of an inner wall of a groove can be between one quarter and three quarters of a height of an upper step (Figs. 2-3 and Para 0014 explains the pitch between two adjacent collars which would be the height of the steps to the groove height is between 5.5mm and 10mm which is within the claimed range). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the height of the inner wall of Fritsche to be between one quarter and three quarters of a height of an upper step as taught by Christian to aid in reducing the loss of pressure within the header (Para 0004-0006 & 0017-0020).
With respect to claim 9, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein the intermediate portion is inclined in relation to the plane defined by the upper step with an angle of inclination ranging from 5° to 25°.
Christian discloses that the inclined pitch between two collars and an incline can vary from 5.5mm to 10mm (Figs. 2-3 and Para 0014). Therefore, the inclined angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pitch can vary in height and the angle can vary. Therefore, since the general conditions of the claim, i.e. that the inclined angle can vary, were disclosed in the prior art by Christian, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the inclined angle between the intermediate step and upper step between 5-25 degrees. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet (US Publication No.: 2014/0196876) and further in view of Letrange et al. (US Patent No.: 5,664,625 hereinafter “Letrange”).
With respect to claim 8, Fritsche and Riondet teach the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein at the said at least one longitudinal end of the collector plate, the inner wall of the groove has a slope inclined in relation to the plane in which the bottom of the said groove extends.
Letrange teaches an inner wall of a groove of a collector plate has a slope inclined in relation to a plane in which a bottom of a groove extends (Fig. 1 and 3, slope of inner wall at 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inner wall of Fritsche with a slope as taught by Letrange to reduce the overall size of the heat exchanger (Col. 3, lines 24-43).
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. In response to applicants’ arguments that the reference Fritsche does not disclose the broad limitation of “at least one section connecting the intermediate portion to the bottom of the groove and extending over a height which is not zero and which is less than the predefined height of the upper step” the Examiner disagrees. Fritsche has a groove for 180 that is less than a predefined height for an upper step shown in figure 2. Nothing in the claim states the groove is lover than an orifice on the bottom of the plate, merely a section that is less than a height for an upper step which is broadly meet in figure 2 since the groove wall for 180 is lower than an upper step height 205. Further, the reference Riondet teaches a groove that is lower than the orifices for a tube on a header plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763